Title: To Benjamin Franklin from [Edward Bancroft], 4 March 1777
From: Bancroft, Edward
To: Franklin, Benjamin


Dear Sir
4th March 1777.
In Compliance with your favour of the 17th. ultimo. I have paid Mr. Hood twelve Guineas; Mr. Wh[arton] having represented that he could not Clear himself from hence and Convey himself to Paris with Less. I have taken his receipt for the money. By Mr. Hood I shall send you the Books which were Left me sometime ago by Mr. Vaughan. I shall also send Mr. Deane a Continuation of his sett of Monthly reviews; in the Last of which you will find some further Remarks on the Dean of Gloucester’s misconduct towards you. I hope that my earnest desire of refuting his Calumnies has [not] Lead me to mention any improper Circumstance An Apprehension of which would have induced me to have first submitted the Article to your Correction, had not Mr. Griffith’s been very pressing for it. I herewith inclose you two Letters from Mr. T. Walpole, in one of which you will find a Draft for your Ballance. Mr. Walpole was rather Hurt by your writing on the Subject, to 176, and did not chuse to give any answer through that Channel, and on the other Hand 176 is Jealous of my intimacy with 177 and desireous that you should not Correspond with the Latter but through him. You will please therefore not to intimate that the Letters in question were forwarded by me. It is a pitiful Subject for Jealousey or Contention, but I have been most seriously applied to by 176 not to receive Letters for you from 177, a request too unreasonable to be Complied with. I presume my Letters to Mr. Deane have been constantly communicated to you, and but little of News has occurred Since my Last. The Packet with Government Dispatches arived Last night, but they have given us nothing in this Evening’s Gazette, a sure proof that they have nothing which they call good. I shall however collect in a Letter to Mr. D- for your and his Satisfaction such Particulars as have Come to my Knowledge and shall be happy in every Opportunity given me of approving myself Dear Sir Your most respectful, Affectionate and Devoted Humble Servant.
 
Addressed: Dr. F–
Notations: Dr Bancroft Mar. 4 77. / Dr Bt
